Citation Nr: 1708768	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and an unspecified trauma and stressor related disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for PTSD.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression and an unspecified trauma and stressor related disorder, remand is required to obtain another VA examination and etiological opinion.

The Veteran has reported recurrent symptoms of an acquired psychiatric disorder since service.  Specifically, in the Veteran's April 2016 VA Examination, the examiner noted that the Veteran had been meeting with "Dr. K.C." (initials used for privacy) for an unspecified anxiety disorder and was diagnosed by "Dr. K. L." with an unspecified trauma and stressor related disorder.  Indeed, the Veteran was diagnosed with an unspecified trauma and stressor related disorder.  See January 2015 VA treatment record, May 2015 VA treatment record, November 2015 treatment record.  Additionally, the Veteran's medical files reveal a diagnosis of depression in April 2015.  See May 2015 VA treatment record.  Despite the examiner's acknowledgement of these diagnoses, the examiner stated that the Veteran does not have PTSD or any other mental disorder, and did not provide an opinion regarding their etiology.  Thus, the VA examination did not address the full spectrum of the Veteran's acquired psychiatric disorder, which renders the VA examination insufficient.  

The Board notes that the Veteran provided a May 2016 Disability Benefits Questionnaire (DBQ) from "Dr. P. M." diagnosing the Veteran with PTSD.  Unfortunately, the DBQ is also insufficient.  In particular, the examiner did not review the claims file, but instead based the opinion solely on the Veteran's personal testimony and his DD-214; the failure to review the file is prejudicial given significant discrepancies between the Veteran's reporting of his history, symptoms, and stressors between the DBQ and VA examination one month prior.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For example, the DBQ noted that the Veteran had never been arrested; "many close buddies" were killed in Iraq; that he saw "so many dead bodies, burned bodies, body parts," "many men, women, children killed, blown up, burned, suffering," and "screams and yells of agony are still in [the Veteran's] head every day and every night."  The Veteran also reported that he did not have a job; and avoids crowds, restaurants, and social situations.  This is in contrast with the April 2016 VA examination, in which the Veteran told the examiner that he had been arrested, that his stressor involved a friend dying in an IED explosion-as opposed to many friends, and that random thoughts about the death of his friend occur 2-3 times per week, that he was working as a home health aide and had maintained steady employment since 2009, and he denied any avoidance symptoms.  Additionally, it appears as if the DBQ is internally inconsistent, noting that the Veteran has had psychological problems since leaving Operation Iraqi Freedom in 2004, but "never before" and "never after."  Finally, the examiner diagnosed the Veteran using DSM-IV criteria, rather than DSM-5 criteria; the DSM-5 the current method used to diagnosis PTSD.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board finds that both the extent and the etiology of the Veteran's acquired psychiatric disorder remains unclear.  Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Finally, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Joint Service Records Research Center (JSRRC), the National Personnel Records Center (NPRC), Records Management Center (RMC) or any other appropriate entity, to attempt to secure the Veteran's complete service personnel records.  If no such records are available, clearly document the claims file to that effect.   

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

The AOJ should also secure any outstanding VA treatment records.

3.  The RO must schedule a VA examination to determine the extent and etiology of the Veteran's acquired psychiatric disorder(s).  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of  all these materials, particularly any exams, in any reports generated. 

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  The examiner must identify any and all diagnoses, including, but not limited to, "unspecified anxiety disorder" as noted in the January 2015 VA treatment record, "unspecified trauma and stressor related disorder" as noted in the January 2015 VA treatment record,  and "depression" as noted in the May 2015 VA treatment record.

c)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed psychiatric disorder began during active service or is related to any incident of service.

d)  As part of the opinion, the examiner must address the Veteran's lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

e)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).
5.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim is denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
A. S. Caracciolo 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



